Title: To James Madison from Joseph Hamilton Daveiss, 14 August 1806
From: Daveiss, Joseph Hamilton
To: Madison, James



Sir,
Cornland, near Breckinridge court house, 14th August, 1806.

THIS is a private letter.  I have addressed seven letters to the president; the last five under covers directed to Mr. Gallatin, with whom I stand so connected by official duty, that letters directed to him by me, would excite no particular remark.
The first letter has been answered by the president; all the rest remain unacknowledged.  This circumstance, for which I am unable to account, seems to render indelicate a further continuance of that correspondence.  Indeed it might equally seem to make it improper to address you even by private letter; but when the welfare of the community is in question, I will not be ruled by any punctilio or etiquette.
I take it for granted you have seen all my former letters to the president.
The subject of the present conspiracy is spoken of in secrecy by many persons.  .......... is active, taking care, however, to clothe his doings in great secrecy.  He made an attempt lately on a young gentleman which failed; he took care to throw out only shreds of the subject; but such, as with the matter I now possess, would satisfy any enquirer of his participation in the plot.
A war with Spain is the first step.  That is said by him and others concerned, to be now inevitable.  I think it very important to warn you of this, as it shows you the different influences which will combat your pacific views.  The Mexican provinces, and the American possessions on the Mississippi, and the Floridas, are in view.  I am unable to collect the particulars definitely.  I can only come at an outline; and even so much it will be useful for you to know.  These countries are to be a kingdom.  .......... has said that he knows who is to be the monarch.  It is neither Wilkinson nor Burr.  When I heard this, Moreau instantly occurred to my mind: and I have heard this day, that he is to be here this fall, and go down by way of Orleans, and round to Philadelphia.
I have the most perfect persuasion, that his business is within this scheme.
A war with Spain is inevitable--then our western country is called on for volunteers or drafted militia.  These can be influenced into the proper course by their officers, Wilkinson, Burr, Moreau, and doubtless .......... himself.  So when they get their army right they can proceed to their ulterior purposes.
No doubt all the western waters are calculated on, as falling in with the power possessing the mouths of those waters.  This is the best sketch of the affair I can collect, no doubt defective, and very probably in some degree incorrect.
I am sorry that in my last letter to the president, that I exculpated certain characters.  One of them is no doubt in this business.  I am continually shocked and astonished to find almost daily, new and additional information of the extensiveness of this poison among our young men.  The main attempt has been made at our young men of parts.  I am convinced ......... expects the crisis is near at hand.  It is taken for granted that the president will make him a general in case of a war--an office for which he is well qualified, where his head and heart are right.
From the information I have received, I am convinced you will upon an emergency find the settlement at Orleans perfectly rotten.  There is no true American blood there.
I have obtained very conclusive information as to .......... but as I suppose he is to be inactive, except with his head, it may do to let you know of his doings at another time.  I don’t know how far he is into the present scheme.
A new press is opened at Frankfort, some of the papers you have probably seen.  I know not what may be the information of these men.  I have been suspected to be a mover of this paper; but I give you my word of honor, I have no hand whatever in it, nor is any of their information drawn from me.  They are incorrect in some circumstances; and I observe they say that they know the present state of the conspiracy--but I doubt it.
This paper, however, has fully sounded public mind on the main subject; and I am happy to state, that it is unequivocably on the patriotic side.
I should have gone to the city of Washington, to see the executive upon this subject, and make known all that I have heard, concerning which I have not already written; but from the course my correspondence took, I could not put myself voluntarily in a situation so unpleasant as that in which I should have been at Washington, independent of the appearance it would have carried of seeming desirous of prying into the secrets of state.  It is possible that the president might have known that my politics were of the federal kind, on main questions, and have suffered himself to be influenced by it: Yet I cannot suppose, while congress was sitting, that there could have been any difficulty of acquiring such information of my character, as to satisfy him, that no diminution of confidence, at least on a subject of this nature, should be attached to the circumstance of my politics.
A certain very wealthy Frenchman at New Orleans is, I am informed, a prime mover of this business.
I have no wish to draw you into any correspondence.  It is my duty, as a citizen, to support my government in a matter of this nature, and to communicate all I may hear or know about it: of this I am determined to acquit myself, no matter what regard the government may give it.
I have the honor to be, Your’s respectfully

Joseph Hamilton Daveiss

